                  Case 19-12378-KBO              Doc 1136        Filed 06/22/20         Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )     Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )     Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )     (Jointly Administered)
                                                                   )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                  TELEPHONIC HEARING ON JUNE 24, 2020 AT 2:30 P.M. (ET)2

I.           MATTER UNDER CERTIFICATION

             1.    Administrative Expense Motion. Debtors’ Motion of Venture Steel de Mexico
                   S. De R.L. De C.V. for Allowance and Payment of Administrative Expense Claims
                   Pursuant to 11 U.S.C. § 503(b)(1)(A) and § 503(b)(9) [Date Filed: 6/9/20; Docket
                   No. 1111].

                   Response Deadline:          June 17, 2020 at 4:00 p.m. (ET).

                   Responses Received:

                             A.      None.

                   Related Documents:

                             A.      Certificate of No Objection Regarding Debtors’ Motion of Venture
                                     Steel de Mexico S. De R.L. De C.V. for Allowance and Payment of
                                     Administrative Expense Claims Pursuant to 11 U.S.C.
                                     § 503(b)(1)(A) and § 503(b)(9) [Date Filed: 6/19/20; Docket No.
                                     1133].

                   Status:           A certificate of no objection has been filed regarding this matter. No
                                     hearing is necessary unless the Court has questions.



1     The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
2     Please note that the hearing will be held telephonically before the Honorable Karen B. Owens of the United
      States Bankruptcy Court for the District of Delaware. Any person who wishes to attend must contact
      COURTCALL, LLC at 866-582-6878 no later than 12:00 p.m. (ET) one business day prior to the hearing.
      Chambers must be contacted regarding any late requests for telephonic appearances.
           Case 19-12378-KBO        Doc 1136      Filed 06/22/20     Page 2 of 5




II.   ADJOURNED MATTERS

      2.    2004 Motion (Dura Debtors). Motion of the Official Committee of Unsecured
            Creditors for an Order Under Bankruptcy Rule 2004 and Local Bankruptcy Rule
            2004-1 Directing the Production of Documents by the Debtors [Date Filed:
            12/13/19; Docket No. 414].

            Response Deadline:    December 19, 2019 at 12:00 p.m. (ET), extended as to the
                                  Debtors only until December 19, 2019 at 4:00 p.m. (ET).

            Responses Received:

                      A.   Statement of the Zohar Debtors Regarding Motion of the Official
                           Committee of Unsecured Creditors for an Order Under Bankruptcy
                           Rule 2004 and Local Bankruptcy Rule 2004-1 Directing the
                           Production of Documents by the Debtors] [Date Filed: 12/18/19;
                           Docket No. 444].

                      B.   Debtors’ Objection to the Motion of the Official Committee of
                           Unsecured Creditors for an Order Under Bankruptcy Rule 2004 and
                           Local Bankruptcy Rule 2004-1 Directing the Production of
                           Documents by the Debtors [Date Filed: 12/19/19; Docket No. 449].
            Related Documents:

                      A.   Order Shortening Notice Regarding Motion of the Official
                           Committee of Unsecured Creditors for an Order Directing the
                           Production of Documents by the Debtors [Date Entered: 12/16/19;
                           Docket No. 435].

                      B.   Notice of Motion of the Official Committee of Unsecured Creditors
                           for an Order Under Bankruptcy Rule 2004 and Local Bankruptcy
                           Rule 2004-1 Directing the Production of Documents by the Debtors
                           [Date Filed: 12/16/19; Docket No. 436].

                      C.   Certification of Counsel Regarding Agreed Order Extending Sale,
                           Plan and Challenge Timelines [Date Filed: 12/31/19; Docket No.
                           501].

                      D.   Order (Agreed) Extending Sale, Plan and Challenge Timelines
                           (With Revisions Made by the Court) [Date Entered: 1/2/20; Docket
                           No. 514].

            Status:        By agreement of the parties, this matter is adjourned to a date to be
                           determined. If the Court grants the conversion motion, this matter
                           will be withdrawn.




                                             2
     Case 19-12378-KBO        Doc 1136      Filed 06/22/20     Page 3 of 5




3.    Disclosure Statement Motion. Debtors’ Motion for Entry of an Order
      (I) Approving the Adequacy of the Disclosure Statement, (II) Approving the
      Solicitation and Notice Procedures with Respect to Confirmation of the Joint
      Chapter 11 Plan of Dura Automotive Systems, LLC and Its Debtor Affiliates,
      (III) Approving the Forms of Ballots and Notices in Connection Therewith, and
      (IV) Scheduling Certain Dates with Respect Thereto [Date Filed: 1/27/20; Docket
      No. 591].

      Response Deadline:    February 24, 2020 at 4:00 p.m. (ET); extended to May 13,
                            2020 at 4:00 p.m. (ET).

      Responses Received:

                A.   Pension Benefit Guaranty Corporation’s Objection to Debtors’
                     Proposed Disclosure Statement [Date Filed: 3/18/20; Docket No.
                     771]
                B.   Objection of Lucerne International, Inc. to Debtor’s Motion for
                     Entry of an Order Approving the Adequacy of the Disclosure
                     Statement [Date Filed: 3/30/20; Docket No. 822]
                C.   Objection and Reservation of Rights of the Official Committee of
                     Unsecured Creditors to the Adequacy of the Debtors Disclosure
                     Statement [Date Filed: 5/13/20; Docket No. 1012]
      Related Documents:

                A.   Notice of Adjournment of Debtors’ Disclosure Statement Motion
                     and Exclusivity Motion [Date Filed: 2/20/20; Docket No. 677]

                B.   Notice of Adjournment of Debtors’ Disclosure Statement Motion
                     and Exclusivity Motion [Date Filed: 3/18/20; Docket No. 772]

                C.   Notice of Adjournment of Debtors’ Disclosure Statement Motion
                     and Sale Hearing [Date Filed 3/30/20; Docket No. 821]

                D.   Notice of Adjournment of Debtors’ Disclosure Statement Motion
                     [Date Filed: 4/17/20; Docket No. 896].

      Status:        By agreement of the parties, this matter is adjourned to a date to be
                     determined. If the Court grants the conversion motion, this matter
                     will be withdrawn.


4.    Exclusivity Motion. Debtors’ Motion to Further Extend the Exclusivity Periods
      to File a Chapter 11 Plan and Solicit Acceptances Thereof [Date Filed: 4/30/20;
      Docket No. 930]

      Response Deadline: May 13, 2020 at 4:00 p.m.


                                       3
            Case 19-12378-KBO        Doc 1136      Filed 06/22/20      Page 4 of 5




             Responses Received:

                       A.   Objection of the Official Committee of Unsecured Creditors to the
                            Debtors’ Motion to Further Extend the Exclusivity Periods to File a
                            Chapter 11 Plan and Solicit Acceptances Thereof [Date Filed:
                            5/14/20; Docket No. 1101]

             Related Documents:

                       A.   None.

             Status:        By agreement of the parties, this matter is adjourned to a date to be
                            determined. If the Court grants the conversion motion, this matter
                            will be withdrawn.

III.   MATTER GOING FORWARD

       5.    Conversion Motion. Debtors’ Motion for Entry of an Order Converting Their
             Chapter 11 Cases to Cases Under Chapter 7 and Approving Certain Matters Related
             Thereto, Including Establishing Procedures Related to Final Fee Applications for
             These Chapter 11 Cases [Date Filed: 6/2/20; Docket No. 1090].

             Response Deadline:     June 16, 2020 at 4:00 p.m. (ET).

             Responses Received:

                       A.   Joinder of the Official Committee of Unsecured Creditors to
                            Debtors’ Motion for Entry of an Order Converting Their Chapter 11
                            Cases to Cases Under Chapter 7 and Approving Certain Matters
                            Related Thereto, Including Establishing Procedures Related to Final
                            Fee Applications for these Chapter 11 Cases [Date Filed: 6/16/20;
                            Docket No. 1126]

                       B.   Objection of Indak Manufacturing Corporation [Date Filed:
                            6/17/20; Docket No. 1127].

             Related Documents:

                       A.   None.

             Status:        This matter is going forward. Prior to the hearing, the Debtors will
                            submit a revised form of order incorporating the US Trustee’s
                            comments. The Debtors do not intend to present live witnesses.




                                              4
          Case 19-12378-KBO   Doc 1136   Filed 06/22/20    Page 5 of 5




Dated: June 22, 2020           BAYARD, P.A.
       Wilmington, Delaware
                               /s/ Daniel N. Brogan
                               Erin R. Fay (No. 5268)
                               Daniel N. Brogan (No. 5723)
                               600 N. King Street, Suite 400
                               Wilmington, Delaware 19801
                               Telephone: (302) 655-5000
                               Facsimile: (302) 658-6395
                               E-mail:     efay@bayardlaw.com
                                           dbrogan@bayardlaw.com
                               - and -
                               James H.M. Sprayregen, P.C.
                               Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                               Gregory F. Pesce (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone:     (312) 862-2000
                               Facsimile:     (312) 862-2200
                               Email:         jsprayregen@kirkland.com
                                              rbennett@kirkland.com
                                              gregory.pesce@kirkland.com
                               - and -
                               Christopher Marcus, P.C. (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900
                               Email:        cmarcus@kirkland.com

                               Co-Counsel to the Debtors and Debtors in Possession




                                     5
